DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: As stated in the previous action The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 5, the closest prior art is Iwabuchi et al. (US 2007/0063959 A1, hereinafter, Iwabuchi), Yoshiga et al. (US 2012/0099038 A1, hereinafter, Yoshiga), and Numao (US 2002/0093472 A1). 
 Regarding claim 2, Iwabuchi teaches each sub-pixel further comprises: 
a second memory configured to store therein sub-pixel data (Fig. 19, second capacitor 1905).
Iwabuchi does not teach a second conduction switch provided between the potential power line and the second memory and configured to switch between electrically coupling and electrically uncoupling the potential power line and the second memory, and wherein the potential power line has a potential for the first and second memories applied thereto. 
	Yoshiga teaches each sub-pixel further comprises a second memory configured to store therein sub-pixel data (Fig. 5, memory M22.  Fig. 8, memory M42), and 
a second conduction switch provided between the potential power line and the second memory and configured to switch between electrically coupling and electrically uncoupling the potential power line and the second memory (SW 205 is provided between voltage supply line 461 and memory M22 and configured to switch between electrically coupling/uncoupling the voltage supply line 461. Fig. 8, SW 422 is provided between voltage supply line 762 and memory M42 and configured to switch between electrically coupling/uncoupling the voltage supply line 762 ), and 
wherein the potential power line has a potential for the first and second memories applied thereto (voltage supply line 461 connects a potential to memories M21 and M22.  Fig. 8, voltage supply line 762 connects a potential to memories M41 and M42).
While Yoshiga teaches the claim elements, the combination of Iwabuchi and Yoshiga is non-obvious.  There is not an obvious reason to modify Iwabuchi’s pixel circuit of figure 19 with Yoshiga’s circuit of figure 8 to arrive at the limitations of claim 2.  Therefore, claim 2 is objected to as containing allowable subject matter.  Claims 3-4 are objected to as dependent upon claim 2. 
Regarding claim 5, Regarding claim 5, Iwabuchi teaches each sub-pixel further comprises: a second memory configured to store therein sub-pixel data (Fig. 19, second capacitor 1905).
Iwabuchi does not teach the second memory is directly connected to the potential power line without any switches connected therebetween, and wherein the potential power line has a potential for the first and second memories applied thereto.
Yoshiga teaches the display device wherein each sub-pixel further comprises a second memory configured to store therein sub-pixel data (Fig. 5, memory M22.  Fig. 8, memory M42), and 
wherein the potential power line has a potential for the first and second memories applied thereto (voltage supply line 461 connects a potential to memories M21 and M22.  Fig. 8, voltage supply line 762 connects a potential to memories M41 and M42).
	Yoshiga is not relied upon for teaching wherein the second memory is directly connected to the potential power line without any switches connected therebetween.
	In an analogous art, Numao teaches a display device wherein each pixel or sub-pixel comprises a first and second memory (Fig. 3, memory means 68 and 69) wherein the second memory is directly connected to a potential power line without any switches (Fig. 3, memory means 69 is directly connected to VDD potential line without any switches there between).
While Iwabuchi, Yoshiga and Numao each teach different limitations within claim 5, the combination of Iwabuchi, Yoshiga, and Numao  is non-obvious.  There is not an obvious reason to modify Iwabuchi’s pixel circuit of figure 19 with Yoshiga’s circuit of figure 8 and Numao’s figure 3 circuit to arrive at the limitations of claim 5.  Therefore, claim 5 is objected to as containing allowable subject matter.  Claims 6-7 are objected to as dependent upon claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622